DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2020 was filed after the mailing date of the patent application on 03 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 03 March 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11, and 25 are objected to because of the following informalities:  Said claims recite “User Equipment (UE)” without an indefinite article.  Examiner respectfully suggests amending “User Equipment (UE)” to “a User Equipment (UE)”.  Appropriate correction is required.
Claims 1, 3, 7, 14, 17, 21, and 28 are objected to because of the following informalities:  Said claim recite “to continue listening control information”.  Here, the recitation is grammatically incorrect.  Examiner respectfully suggests amending to “to continue listening for control information”.  Appropriate correction is required.
Claims 4, 6, 8, 18, 20, and 22 are objected to because of the following informalities:  Said claim recite “to listen control information”.  Here, the recitation is grammatically incorrect.  Examiner respectfully suggests amending to “to listen for control information”.  Appropriate correction is required.
Claims 9, 13, 22, and 27 are objected to because of the following informalities:  Said claims recite “a window or position”.  Here, the recitation, “position”, lacks an indefinite article.  Examiner respectfully suggests amending to “a window or a position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 8, 18, and 22, said claims are unclear for reciting “when it is determined”.  Here, while the recitation, “it”, is being used as a pronoun, the noun to which “it” refers is unclear.  Potentially, “it” could refer to any noun that precedes the introduction of the recitation, “it”.  Examiner respectfully suggests amending to remove “it”.
Regarding Claims 1-4, 6-9, 15-18, 20-22, and 33, said claims are rejected for depending upon rejected Claim 1.
Regarding Claims 12-14, Claims 12-14 are rejected for depending upon rejected Claim 11.
Claims 4, 18, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claims recite “listening the control information in the downlink transmission unit needed to be listened”  and further recites “when it is determined based on the transmission direction indication information that it is needed to listen the control information in the DRX on 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, 13, 14, 15, 25, 27, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muller et al. (US 20210195521 A1 using the provisional filing date of 05 May 2017 corresponding to U.S. Provisional Application No. 62/502,131; hereinafter referred to as “Muller”).
Regarding Claim 1,  method for implementing discontinuous reception (DRX), applied to User Equipment (UE), the method comprising: 
¶113-115 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses receiving, by a user equipment (UE) from a radio network node, a message when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period.  Examiner correlates the message to "listening indication information".  Examiner correlates the radio network node to "a base station".  Examiner correlates a sleep state during an Off-Duration Period as "an idle state" during "DRX off stage".  Examiner correlates an awake state during On-Duration Period as "DRX on stage"); and 
when it is determined based on the listening indication information that it is not needed to continue listening control information in the DRX on stage, controlling the UE to switch from the DRX on stage to the DRX off stage (¶113-115 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses switching, by the UE, from the awake state during the On-Duration Period to the sleep state during the Off-Duration Period when the received message was not successfully decoded by the UE.  Examiner correlates the act of not decoding the message to a determination that “the listening indication information that it is not needed to continue listening control information in the DRX on stage”)
Regarding Claim 8, Muller discloses the method of claim 1,.
Muller further discloses when it is determined based on the listening indication information that it is needed to listen the control information in the DRX on stage, continuing listening the control information in the DRX on stage (¶47 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses listening to additional control information 20 based upon prior reception of a message 26 and successful decoding of the message using the DRX-RNTI.  Examiner correlates the successful reception and decoding of the message as a determination, by the UE, that “it is needed to listen the control information in the DRX on stage”).
Regarding Claim 11, Muller discloses a method for implementing discontinuous reception (DRX), applied to a base station, the method comprising: 
when User Equipment (UE) is switched from a DRX off stage in an idle state to a DRX on stage, determining, based on whether downlink control information or data is needed to be sent to the UE or not, listening indication information to be sent (¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller discloses determining, by a base station, information within a message where the message is encoded with a Discontinuous Reception Radio Network Temporary Identifier (DRX-RNTI) when there is additional control information for the UE to receive during the On-Duration Period of the DRX cycle.  Muller further discloses that the message is generated and sent when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information); and 
sending the listening indication information (¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller discloses sending, by the BS to the UE, a message when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information).
Regarding Claim 13, Muller discloses the method of claim 11.
¶113-115 & Fig. 8 (520), Application 62/502,131: 23:19-24:13, Muller discloses sending, to a user equipment (UE) by a radio network node, a radio network node configuration parameters for C-DRX mode comprising information indicating an On-Duration Period.  Examiner correlates control signaling to "radio network node configuration parameters".  Examiner correlates information indicating an On-Duration Period is "listening indication information in the DRX on stage"), the control signaling being configured for the UE to determine a window or position for receiving the listening indication information (¶113-115 & Fig. 1 & ¶44-47, Application 62/502,131: 23:19-24:13, Muller discloses that the DRX On-Duration, or Wake-up Monitoring Period, is a duration/window of time for monitoring receptions).
Regarding Claim 14, Muller discloses the method of claim 11.
Muller further discloses the determining the listening indication information to be sent based on whether the downlink control information or data is needed to be sent to the UE or not comprises: 
when the downlink control information or data is needed to be sent to the UE, determining that the listening indication information to be sent is indication information instructing the UE to continue listening the control information in the DRX on stage (¶47 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses listening to additional control information 20 based upon prior reception and successful decoding of a received message 26); or 
¶47 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses listening to additional control information 20 based upon prior reception and unsuccessful decoding of a received message 26).
Regarding Claim 15, Muller discloses a device implementing the method of claim 1 , the device comprising:
a processor (¶119 & Fig. 10 (710), Application 62/502,131: 23:19-24:13, Muller discloses that the UE comprises processing circuitry 710); and 
memory configured to store an instruction executable by the processor (¶119 & Fig. 10 (710), Application 62/502,131: 23:19-24:13, Muller discloses that the UE comprises memory 730), wherein the processor is configured to implement steps of the method (¶119 & Fig. 10 (710), Application 62/502,131: 23:19-24:13, Muller discloses that the processing circuitry of the UE executes instructions stored on the memory to perform a method).
Regarding Claim 25, Muller discloses a device comprising: 
a processor (¶100-103 & Fig. 7 (420), Application 62/502,131: 23:19-24:13, Muller discloses a network device, such as a base station, comprising a processor 420); and 
memory configured to store an instruction executable by the processor (¶100-103 & Fig. 7 (420), Application 62/502,131: 23:19-24:13, Muller discloses that the network device, such as a base station, further comprises a memory 430), wherein the processor is configured to:
¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller discloses determining, by a base station, information within a message where the message is encoded with a Discontinuous Reception Radio Network Temporary Identifier (DRX-RNTI) when there is additional control information for the UE to receive during the On-Duration Period of the DRX cycle.  Muller further discloses that the message is generated and sent when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information); and 
send the listening indication information  (¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller discloses sending, by the BS to the UE, a message when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information).
Regarding Claim 27, Muller discloses the device of claim 25.
Muller further discloses the processor is further configured to:
send, to the UE, control signaling containing a position for transmitting the listening indication information in the DRX on stage (¶113-115 & Fig. 8 (520), Application 62/502,131: 23:19-24:13, Muller discloses sending, to a user equipment (UE) by a radio network node, a radio network node configuration parameters for C-DRX mode comprising information indicating an On-Duration Period.  Examiner correlates control signaling to "radio network node configuration parameters".  Examiner correlates information indicating an On-Duration Period is "listening indication information in the DRX on stage"), wherein the control signaling is configured for the UE to determine a window or position for receiving the listening indication information (¶113-115 & Fig. 1 & ¶44-47, Application 62/502,131: 23:19-24:13, Muller discloses that the DRX On-Duration, or Wake-up Monitoring Period, is a duration/window of time for monitoring receptions).
Regarding Claim 33, Muller discloses a communication system implementing the method of claim 1 (See Claim 1 and Claim 11), comprising the UE and the base station (See Claim 1 and Claim 11), wherein the base station is configured to: 
when the UE is switched from the DRX off stage in an idle state to the DRX on stage, determine, based on whether downlink control information or data is needed to be sent to the UE, listening indication information to be sent  (¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller discloses determining, by a base station, information within a message where the message is encoded with a Discontinuous Reception Radio Network Temporary Identifier (DRX-RNTI) when there is additional control information for the UE to receive during the On-Duration Period of the DRX cycle.  Muller further discloses that the message is generated and sent when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information); and 
send the listening indication information; wherein the UE is controlled to switch from the DRX on stage to the DRX off stage to thereby avoid invalid detection of control information and reduce energy consumption in detection of the control information (¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller discloses sending, by the BS to the UE, a message when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 6-7, 12, 16-18, 20-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Kim et al. (US 20140254444 A1; hereinafter referred to as “Kim”).
Regarding Claim 2, Muller discloses the method of claim 1.
Muller further discloses the listening indication information is listening control signaling (¶117 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses that the message may be downlink control information); or, the listening indication information is a wakeup signal (¶113-115 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses remaining, by the UE, in the awake state during the On-Duration Period when the received message was successfully decoded by the UE.  Here, the successful decoding of the message indicates that the UE should awaken to receive control information during the next On-Duration period). 
However, Muller does not explicitly disclose the listening indication information is transmission direction indication information.
Kim teaches the listening indication information is transmission direction indication information (¶58-60 & Fig. 4 (401), Kim teaches control information that indicates whether downlink data is present in a current transmission interval.  Examiner correlates downlink as an indication of “transmission direction”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Muller by requiring that the listening indication information is Kim, ¶2).
Regarding Claim 3, Muller in view of Kim discloses the method of claim 2.
Kim further teaches when the transmission direction indication information indicates that all transmission units in the DRX on stage are non-downlink transmission units, determining that it is not needed to continue listening the control information in the DRX on stage (¶58-62 & Fig. 4 (401->403(NO)->407), Kim teaches deactivating signal reception hardware during a transmission interval when the control signal indicates that there is no downlink data during the transmission interval where the signal reception hardware is typically on); or 
when the transmission direction indication information indicates that a downlink transmission unit exists in the DRX on stage, determining that it is needed to continue listening the control information in the DRX on stage (¶58-62 & Fig. 4 (401->403(YES)->405), Kim teaches receiving and decoding data during a transmission interval when the control signal indicates that there is downlink data during the transmission interval).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Muller by determining that it is not needed to continue listening the control information in the DRX on stage when the transmission direction indication information indicates that all transmission units in the DRX on stage are non-downlink transmission units of determining that it is needed to continue listening the control information in the DRX on stage when the transmission direction indication information indicates that a Kim, ¶2).
Regarding Claim 4, Muller in view of Kim discloses the method of claim 3.
Muller further discloses listening the control information in the downlink transmission unit needed to be listened (¶113-115 & Fig. 8 (530) | Application 62/502,131: 23:19-24:13, Muller further discloses that the message is generated and sent when the UE has switched from a sleep state during the Off-Duration to an awake state during the On-Duration Period, based on whether the UE needs to remain awake for further reception of downlink control information).
Kim further teaches when it is determined based on the transmission direction indication information that it is needed to listen the control information in the DRX on stage, determining a downlink transmission unit needed to be listened in the DRX on stage (¶58-62 & Fig. 4 (401->403(YES)->405), Kim teaches receiving data during a transmission interval when the control signal indicates that there is downlink data during the transmission interval).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Muller by determining a downlink transmission unit needed to be listened in the DRX on stage when it is determined based on the transmission direction indication information that it is needed to listen the control information in the DRX on stage as taught by Kim because the power saving performance of a terminal is improved in a wireless system (Kim, ¶2).
Regarding Claim 6, Muller in view of Kim discloses the method of claim 2.
¶113 & Fig. 8 (530->540), Application 62/502,131: 23:19-24:13, Muller discloses determining, from the message 26, that the control information 20 is to be received, or listened for, during the next On-Duration period).
listening the control information in the downlink transmission unit (¶113 & Fig. 8 (530->540), Application 62/502,131: 23:19-24:13, Muller discloses monitoring, receiving, and decoding control information from a control channel during an On-Duration period in response to the received message 26 being successfully received and decoded by the UE).
Regarding Claim 7, Muller in view of Lee discloses the method of claim 2.
Muller further discloses when the wakeup signal is a first sequence, determining that it is not needed to continue listening the control information in the DRX on stage (¶113-115 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses awakening, by the UE during the next On-Duration period, to monitor or receive control information 20 in response to receiving and correctly decoding the message 26); or 
when the wakeup signal is a second sequence, determining that it is needed to continue listening the control information in the DRX on stage (¶113-115 & Fig. 8 (530), Application 62/502,131: 23:19-24:13, Muller discloses not awakening, by the UE during the next On-Duration period, to monitor or receive control information 20 in response to receiving and incorrectly decoding the message 26).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 2. 

Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 4.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 6.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 7.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 2.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 3.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 4.

Allowable Subject Matter
Claim 9 and Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474